     Case 4:20-cv-02439 Document 5 Filed on 03/23/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT                  March 23, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                           HOUSTON DIVISION


UNITED STATES OF AMERICA,             §
                                      §
                 Plaintiff,           §
                                      §
V.                                    §       CIVIL ACTION NO. H-20-2439
                                      §       (CRIMINAL NO. H-15-060-02)
SONNY FLOYD PERVIS                    §
                                      §
                 Defendant.           §



                              FINAL JUDGMENT



     For the reasons set forth in the court's Memorandum Opinion
and Order entered on this date, Civil Action No. H-20-2439 is

DISMISSED WITH PREJUDICE.

     For reasons stated in the court's Memorandum Opinion and

Order, a certificate of appealability is DENIED.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 22nd day of March, 2021.




                                                  SIM LAKE
                                   SENIOR UNITED STATES DISTRICT JUDGE
